Citation Nr: 0320659	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 8, 1977, to 
April 19, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a Board remand dated in July 
2000. 


REMAND

The Board has conducted development in this case, pursuant to 
the authority granted by 38 C.F.R. §19.9(a)(2), to include 
obtaining records of psychiatric treatment indicating the 
veteran to have received treatment for and evaluation of 
mental status deficiencies during service.  Previously, the 
veteran's claims file had been lost and the RO had been 
unable to obtain copies of service medical records previously 
associated with the claims file.  The newly obtained service 
medical records, dated in March 1977, appear to be originals 
of service medical records which may not have been obtained 
by the RO in association with the veteran's prior claims for 
service connection for psychiatric disability.  The new 
service medical records include a March 1977 notation that 
"there appear[s] to be little secondary gain [for the 
veteran] in trying to come across like a paranoid schiz," 
which is relevant in the context of the veteran's ongoing 
post-service diagnoses of paranoid schizophrenia and his 
claim for service connection for this disability.  While a 
diagnosis was not recorded and the note was apparently 
recorded by a medic (SP4), it is relevant that the examiner 
believed that the veteran was not seeking any secondary gain.  
Also, there are private medical records diagnosing 
schizophrenia as early as June 1980.  The Board finds the 
evidence is now sufficient to warrant a medical opinion as to 
whether it is at least as likely as not that the veteran's 
current psychiatric disability began during service or was 
caused or aggravated (chronic worsening of underlying 
condition versus temporary flare-up of symptoms) by any 
incident of service.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The Board also requested further information from the veteran 
in a December 2002 letter.  A release form was filled out on 
behalf of the veteran and signed by the veteran, identifying 
and describing ongoing psychiatric treatment, but not 
providing further details as to the veteran's in-service and 
other remote psychiatric history.  From the record, it 
appears that the veteran may no longer be mentally capable of 
replying to requests for such information.

On May 1, 2003, before the Board considered the additional 
evidence it had obtained as a result of its development, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) 
was invalid because in conjunction with 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence in the first instance and 
to accomplish the duties to notify and assist as mandated by 
the VCAA.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

2.  All records of treatment from the 
Hollywood Mental Health Center dated from 
November 2000 to the present, as set 
forth in the December 2002 medical 
release received from the veteran, should 
be obtained and associated with the 
claims file.   

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination for the purpose of 
determining whether it is at least as 
likely as not that the veteran's current 
psychiatric disability began during 
service or was caused or aggravated 
(chronic worsening of underlying 
condition versus temporary flare-up of 
symptoms) by any incident of service.  

In so doing, the examiner should review 
the service medical records, to include 
psychiatric treatment and examination 
records dated in March 1977, and post-
service records of treatment for 
psychiatric disability which include 
numerous diagnoses of and treatment for 
paranoid schizophrenia, and private 
medical records diagnosing schizophrenia 
as early as June 1980.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a psychiatric disorder, to include 
paranoid schizophrenia and depression, 
with consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in June 2002.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the June 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




